Case 2:20-cv-02056-PA-JC Document 35 Filed 09/29/20 Page 1 of 2 Page ID #:392


 1                                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   ACTIVE SPORTS LIFESTYLE USA,                  No. LA 20-CV-02056 PA (JCx)
     LLC, et al.,
12                                                 JUDGMENT
                  Plaintiffs,
13         v.
14   ARS BRANDS, LLC, et al.

15                Defendants.

16
17
18         In accordance with the Court’s September 29, 2020 Order granting the Application

19   for Default Judgment filed by plaintiffs Active Sports Lifestyle USA LLC, ARS Brands

20   LLC, and Active RS Holdings Inc., (“Plaintiffs”), it is hereby ORDERED, ADJUDGED,

21   AND DECREED that:

22         1.     Plaintiffs shall have judgment in their favor and against defendants Apparel

23   Production Services Global LLC, Active Holdings LLC, and Oneworld Star International

24   Holdings Ltd., (“Defendants”); and

25         2.     Defendants are jointly and severally liable and shall pay to Plaintiffs the total

26   amount of $6,163,124.40.

27   DATED: September 29, 2020
                                                       __________________________________
28                                                                Percy Anderson
                                                             United States District Judge
Case 2:20-cv-02056-PA-JC Document 35 Filed 09/29/20 Page 2 of 2 Page ID #:393


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
